Case 1:20-cv-00900-JHR-KMW Document 16 Filed 05/25/21 Page 1 of 2 PageID: 103




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  HOWARD SMITH, on behalf of himself and all             Civil Case No: 1:20-cv-00900-JHR-KMW
  others similarly situated,

                          Plaintiff(s),

                           v.

  DRS FINANCIAL LLC D/B/A CAPITAL
  COLLECTION SERVICE and JOHN DOES 1-25,

                         Defendant(s).

                                     CONTEMPT ORDER

       This matter having come before the Court on Plaintiff’s Motion to Hold David Sopourn,

CEO in Contempt (“Motion for Contempt”) [Dkt. 11]. The Court finding that Defendant DRS

Financial LLC (“DRS”) and Mr. Sopourn have failed to defend themselves in this case, pay the

judgment entered against DRS [Dkt. 8], comply with the Court’s Order to Answer an Information

Subpoena [Dkt. 10], respond to Plaintiff’s Motion for Contempt [Dkt. 11], respond to the Court’s

Order to Show Cause [Dkt. 12], attend the May 5, 2021 hearing on the Court’s Order to Show

Cause [see Dkt. 12], or respond to the Court’s Order and Final Notice in a timely manner [Dkt.

14, 15], the Court hereby ORDERS the following:

           1. The Court holds David Sopourn in contempt for repeated failure to respond to the
              Court’s orders;

           2. The United States Marshals (“the Marshals”) shall issue a civil warrant against
              David Sopourn;

           3. The Marshals shall attempt to contact David Sopourn by phone at the below phone
              numbers to inform him that a warrant has been issued:

                      561-434-4404
                      561-328-3355
                      609-654-1971
                      609-654-1861
Case 1:20-cv-00900-JHR-KMW Document 16 Filed 05/25/21 Page 2 of 2 PageID: 104




         4. If the Marshals successfully reach David Sopourn by phone, they shall notify the
            Court and instruct David Sopourn to instruct him to contact David Bruey at 856-
            757-5193 within two (2) hours of this call; and

         5. If the Marshals are unable to reach David Sopourn by phone or if David Sopourn
            fails to contact David Bruey within two (2) hours, the Marshals shall execute a
            civil warrant against David Sopourn at his home address at

                      59 Lenape Trail
                      Medford Lakes, NJ 08055

               and, if necessary, his business address at

                      20 East Taunton Road
                      Suite 500
                      Berlin, NJ 08009


SO ORDERED.


May 25, 2021                                                   /s/ Joseph H. Rodriguez
                                                            Hon. Joseph H. Rodriguez, U.S.D.J.
